Exhibit C
       Case 3:18-cv-05982-WHA Document 88 Filed 03/07/19 Page 1 of 2



 1    John A. Yanchunis (Pro Hac Vice)      Andrew N. Friedman (Pro Hac Vice)
      JYanchunis@ForThePeople.com           AFriedman@CohenMilstein.com
 2    MORGAN & MORGAN                       COHEN MILSTEIN SELLERS & TOLL,
 3    COMPLEX LITIGATION GROUP              PLLC
      201 N. Franklin Street, 7th Floor     1100 New York Ave, 5th Floor
 4    Tampa, Florida 33602                  Washington, DC 20005
      T: 813-223-5505                       T: 202-408-4600
 5    F: 813-223-5402 (fax)                 F: 202-408-4699
 6 Ariana J. Tadler (Pro Hac Vice)

 7 ATadler@Milberg.com
   MILBERG TADLER PHILLIPS
 8 GROSSMAN LLP
   One Penn Plaza
 9 New York, New York
   T: 212-594-5300
10 F: 212-868-1229

11                        IN THE UNITED STATES DISTRICT COURT
12                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14

15    CARLA ECHAVARRIA, an individual and   No. C 18-cv-05982 WHA
      California resident, and DERRICK              Consolidated with:
16    WALKER, an individual and Virginia    No. C 18-cv-05982 WHA
      resident,
17
                      Plaintiffs,
18
                vs.
19                                          NOTICE OF VOLUNTARY DISMISSAL
20
      FACEBOOK, INC.,
21
                      Defendant.
22

23

24

25

26
27

28


     536284.1
       Case 3:18-cv-05982-WHA Document 88 Filed 03/07/19 Page 2 of 2



 1 PLEASE TAKE NOTICE that Plaintiffs Carla Echavarria and Derrick Walker file this Notice of

 2 Voluntary Dismissal of their claims against Defendant, without prejudice, pursuant to Rule

 3 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Plaintiffs’ dismissal is without prejudice
   to participate and/or recover as class members in this action. This Notice of Voluntary Dismissal
 4
   is being filed with the Court before service by Defendant of either an answer or a motion for
 5
   summary judgment.
 6

 7
     DATE: March 7, 2019
 8
                                                 Respectfully submitted,
 9
                                                 s/ John A. Yanchunis
10                                               John A. Yanchunis (Pro Hac Vice)
                                                 JYanchunis@ForThePeople.com
11                                               MORGAN & MORGAN
                                                 COMPLEX LITIGATION GROUP
12
                                                 201 N. Franklin Street, 7th Floor
13                                               Tampa, Florida 33602
                                                 T: 813-223-5505
14                                               F: 813-223-5402 (fax)
15                                               Andrew N. Friedman (Pro Hac Vice)
                                                 AFriedman@cohenmilstein.com
16
                                                 COHEN MILSTEIN SELLERS & TOLL PLLC
17                                               1100 New York Ave. NW
                                                 East Tower, 5th Floor
18                                               Washington, DC 20005
                                                 Telephone: (202) 408-4600
19                                               Facsimile: (202) 408-4699
20
                                                 Ariana J. Tadler (Pro Hac Vice)
21                                               ATadler@Milberg.com
                                                 MILBERG TADLER PHILLIPS GROSSMAN
22                                               LLP
                                                 One Penn Plaza
23                                               New York, New York
24                                               T: 212-594-5300
                                                 F: 212-868-1229
25
                                                 Co-Lead Counsel for Plaintiffs
26
27

28                                                  2

     536284.1                   NOTICE OF VOLUNTARY DISMISSAL
                                       No. 18-05982 WHA
